

Exhibit 10.6
 
CONFIDENTIAL TREATMENT REQUESTED
Information marked by [***] has been omitted pursuant to a request for
confidential treatment. The omitted portion has been separately filed with
the Securities and Exchange Commission.


LICENSE AGREEMENT


This Agreement is entered into on January 3, 2008, between THE OHIO STATE
UNIVERSITY RESEARCH FOUNDATION, located at 1960 Kenny Road, Columbus, Ohio and
ARNO THERAPEUTICS, INC., a Delaware corporation located at 30 Two Bridges Rd.,
Suite 270, Fairfield, NJ 07004.


BACKGROUND


LICENSOR owns certain PATENT RIGHTS (as defined in Section 1.19) relating to
LICENSOR Case No. 04021, "A Novel Class of PDK-1/Akt Signaling Inhibitors", and
has the right to grant licenses under PATENT RIGHTS, (subject to only to a
royalty-free nonexclusive license previously granted to the United States
Government) (the “INVENTION”), which was invented at LICENSOR by Dr. Ching-Shih
Chen et.al.;


LICENSOR desires to have the PATENT RIGHTS developed and commercialized to
benefit the public and is willing to grant a license for this purpose;


LICENSEE has represented to LICENSOR, to induce LICENSOR to enter into this
Agreement, that LICENSEE is experienced in developing, producing, manufacturing,
marketing, and selling products similar to the LICENSED PRODUCT(s) (as later
defined) and/or using the LICENSED PROCESS(es) (as later defined) and that it
shall commit itself to a thorough, vigorous, and diligent program of exploiting
the PATENT RIGHTS so that the public shall benefit; and


LICENSEE desires to obtain a license under the PATENT RIGHTS upon the terms and
conditions set forth below.


The parties therefore agree as follows:


ARTICLE 1 - DEFINITIONS


For purposes of this Agreement, the following words and phrases have the
following meanings:


1.1 “AFFILIATE” shall mean any entity or person that directly or indirectly
controls, is controlled by or is under common control with LICENSEE or a
SUBLICENSEE as applicable. For purposes of this definition, “control” means
possession of the power to direct the management of such entity or person,
whether through ownership of more than fifty percent (50%) of voting securities,
by contract or otherwise.
 
1.2 “CHANGE OF CONTROL” shall mean a merger, consolidation, acquisition or the
transfer of all, or substantially all, of the business interests of LICENSEE to
which this Agreement relates to which LICENSEE is a party where the shareholders
of LICENSEE immediately prior to effective date of such transaction beneficially
own, immediately following the effective date of such transaction, securities
representing less than fifty percent (50%) of the combined voting power of the
surviving corporation’s then outstanding voting securities.
 

--------------------------------------------------------------------------------


 
1.3 “COMMERCIALLY REASONABLE EFFORTS” shall mean documented efforts that are
consistent with those utilized by companies of similar size and type that are
developing products and services similar to LICENSED PRODUCTS.
 
1.4 “CONFIDENTIAL INFORMATION” means confidential or proprietary information
relating to the PATENT RIGHTS, LICENSED PRODUCTS or LICENSED PROCESSES.
CONFIDENTIAL INFORMATION may be in written, graphic, oral or physical form and
may include scientific knowledge, know-how, processes, inventions, techniques,
formulae, products, business operations, customer requirements, designs,
sketches, photographs, drawings, specifications, reports, studies, findings,
data, plans or other records, biological materials, and/or software.
CONFIDENTIAL INFORMATION shall not include:
 

 
(a)
information that is, or later becomes, generally available to the public through
no fault of the recipient;

 

 
(b)
information that is provided to the recipient by an independent third party
having no obligation to keep the information secret;

 

 
(c)
information that the recipient can establish was previously known to it or was
independently developed by it without reference to the CONFIDENTIAL INFORMATION;

 

 
(d)
information that is required to be disclosed to comply with applicable law or
court order, including Ohio Revised Code Section 149.43, provided that the
recipient gives prior written notice of the required disclosure to the
discloser.

 
1.5 “EFFECTIVE DATE” shall mean the date on which this Agreement is fully
executed by both parties.
 
1.6 “FDA” shall mean the United States Food and Drug Administration or successor
entity.
 
1.7 "FIELD OF USE" means all therapeutic uses in humans and animals, including
(a) use as a cancer therapeutic (“First Field”) and (b) use as an anti-infective
agent (“Second Field”).
 
1.8 “FIRST SALE” shall mean the first commercial sale to a third party of any
LICENSED PRODUCT in the LICENSED TERRITORY (as defined below).
 
1.9  “IMPROVEMENTS” shall mean any and all intellectual property relating to a
LICENSED PRODUCT or PATENT RIGHTS made by the INVENTOR, including, without
limitation improved methods of manufacture and production techniques, new or
additional analogs, to the extent that such analogs are a part of the same class
of compounds contained within PATENT RIGHTS, therapeutic indications and
developments intended to enhance the safety and efficacy of the LICENSED
PRODUCTS. 
 
1.10 “IND” shall mean an investigational new drug application filed with the FDA
prior to the commencement of human clinical trials in the United States pursuant
to 21 C.F.R. §312(a).
 
1.11 “INVENTORS” shall mean Dr. Ching-Shih Chen and such other inventors as are
listed as such on any patent application or patent contained within PATENT
RIGHTS.
 
Page 2 of 20

--------------------------------------------------------------------------------


 
1.12 “LICENSED INFORMATION” shall mean all technical information and data,
whether or not patented invented or developed by LICENSOR, to the extent that
(a) such technical information and data are useful for the use or practice of
the PATENTS RIGHTS or LICENSED TECHNOLOGY as permitted herein; and (b) LICENSOR
possesses the right to license the use of such information to LICENSEE for
commercial purposes.
 
1.13 “LICENSED PROCESS” means any process that is covered in whole or in part by
(a) a VALID CLAIM (as defined in Section 1.26 below) contained in the PATENT
RIGHTS in the country in which such LICENSED PROCESS is used or (b) a VALID
CLAIM contained in the PATENT RIGHTS in the country to which a product is
imported where the LICENSED PROCESS is used to make the product.
 
1.14 “LICENSED PRODUCT” means any product or product part which (a) is covered
in whole or in part by a VALID CLAIM contained in the PATENT RIGHTS in the
country in which any such product or product part is made, used or sold; or (b)
is manufactured by using a LICENSED PROCESS in the country in which any LICENSED
PROCESS is used or in which such product or product part is used or sold.
 
1.15 "LICENSEE" means ARNO THERAPEUTICS, INC. and any AFFILIATE of ARNO
THERAPEUTICS, INC.
 
1.16 “LICENSOR” shall mean THE OHIO STATE UNIVERSITY RESEARCH FOUNDATION.
 
1.17 “NDA” shall mean an application for FDA approval to market a new drug filed
with the FDA pursuant to 21 C.F.R. §314.
 
1.18 “NET SALES” shall mean the total gross amounts invoiced for sales of a
LICENSED PRODUCT by or on behalf of LICENSEE, its AFFILIATES and SUBLICENSEES
and from leasing, renting, or otherwise making a LICENSED PRODUCT or LICENSED
PROCESS available to others for profit without sale or other dispositions,
whether invoiced or not, less the following deductions, provided they actually
pertain to the disposition of LICENSED PRODUCTS or LICENSED PROCESSES and are
separately invoiced:
 

(a)
discounts, returns and allowances actually granted to customers;

 

 
(b)
commissions actually paid to third-party distributors and other third-party
sales agencies;

 

 
(c)
sales, tariff duties and/or use taxes directly imposed and with reference to
particular sales;

 

(d)
outbound transportation prepaid or allowed and transportation insurance;

 

(e)
amounts allowed or credited on returns;

 

 
(f)
bad debt deductions actually written off during the accounting period; and

 

(g)
packaging and freight charges.

 
No deductions shall be made for cost of collections or for commissions paid to
independent sales agencies or to individuals regularly employed by LICENSEE and
on its payroll. LICENSED PRODUCTS are "sold" when billed out or invoiced.


1.19 "PATENT RIGHTS" means all U.S. and foreign patents and patent applications
owned or controlled by LICENSOR which relate to the composition of matter,
method of use, manufacture, dosing, or administration of the INVENTION or any
IMPROVEMENTS, which shall include the following LICENSOR intellectual property:
 
Page 3 of 20

--------------------------------------------------------------------------------


 

 
(a)
the United States and foreign patents and/or patent applications listed in
Appendix A;

 

 
(b)
United States and foreign patents issued from the applications listed in
Appendix A and from divisionals, and continuations of these applications;

 

 
(c)
claims of U.S. and foreign continuation-in-part applications, and of the
resulting patents, which are directed to subject matter specifically described
in the U.S. and foreign applications listed in Appendix A;

 

 
(d)
claims of all foreign patent applications, and of the resulting patents, which
are directed to subject matter specifically described in the United States
patents and/or patent applications described in (a), (b) or (c) above; and

 

 
(e)
any reissues or reexaminations of United States patents described in (a), (b) or
(c) above.

 
1.20 “PHASE I CLINICAL TRIAL” shall mean the initial introduction of an
investigational new drug into humans, the principal purpose of which is to
determine the metabolism and pharmacologic actions of the drug in humans, the
side effects associated with increasing doses, and, if possible, to gain early
evidence on effectiveness, in compliance with 21 C.F.R. §312(a).
 
1.21 “PHASE II CLINICAL TRIAL” shall mean controlled human clinical studies
conducted to evaluate the effectiveness of a drug for a particular indication or
indications in patients with the disease or condition under study and to
determine the common short-term side effects and risks associated with the drug
in compliance with 21 C.F.R. §312(b).
 
1.22 “PHASE III CLINICAL TRIAL” shall mean expanded controlled and uncontrolled
human clinical trials pursuant to a randomized study with endpoints agreed upon
by regulatory bodies for regulatory approval performed after PHASE II CLINICAL
TRIALS evidence suggesting effectiveness of a drug has been obtained, and is
intended to gather the additional information about effectiveness and safety
that is needed to evaluate the overall benefit-risk relationship of a drug and
to provide an adequate basis for physician labeling, as in compliance with 21
C.F.R. §312.
 
1.23 “SUBLICENSEE” shall mean any third party sublicensed by LICENSEE to make,
have made, use, sell, have sold, import or export any LICENSED PRODUCT.
 
1.24 “SUBLICENSE FEES” shall include:
 

 
(a)
all consideration, in whatever form, received from a SUBLICENSEE in connection
with a sublicense of the PATENT RIGHTS and LICENSED INFORMATION, including, but
not be limited to:

 

 
(i)
up front fees received by LICENSEE for the granting of a sublicense to a
SUBLICENSEE;

 

 
(ii)
MILESTONE PAYMENTS (as defined in Section 3.2 below) received by the LICENSEE
from a SUBLICENSEE; provided, however, that the LICENSOR shall not be entitled
to any MILESTONE PAYMENTS made to the LICENSEE to the extent that the LICENSOR
would be otherwise entitled to a MILESTONE PAYMENT as set forth in Section 3.2;
and

 
Page 4 of 20

--------------------------------------------------------------------------------


 

 
(iii)
Sublicense maintenance fees.

 
(b) SUBLICENSE FEES shall not include the following:
 

 
(i)
payments received by LICENSEE from a SUBLICENSEE solely for a bona fide research
and development program which will be particularized in such SUBLICENSE
AGREEMENT with reasonable detail; and

 

 
(ii)
the purchase by a SUBLICENSEE of debt or equity securities of the LICENSEE.

 
1.25 “TERRITORY” means worldwide.
 
1.26 “VALID CLAIM” shall mean (a) an issued claim of any unexpired patent
included among the PATENT RIGHTS, which has not been held unenforceable,
unpatentable or invalid by a decision of a court or governmental body of
competent jurisdiction, unappealable or unappealed within the time allowed for
appeal, which has not been rendered unenforceable through disclaimer or
otherwise, and which has not been lost through an interference proceeding or
abandoned or (b) a claim of a pending patent application included within the
PATENT RIGHTS, which claim was filed in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of such
application.


ARTICLE 2 - GRANT


2.1 Subject to all the terms and conditions of this Agreement, LICENSOR hereby
grants to LICENSEE and LICENSEE accepts, subject to the terms and conditions of
this Agreement, an exclusive, worldwide license, together with the right to
grant sublicenses, to practice under the PATENT RIGHTS and IMPROVEMENTS and to
use the LICENSED INFORMATION, to make, have made, use, sell, have sold, offer to
sell, import or export LICENSED PRODUCTS and to practice LICENSED PROCESSES.


2.2 Unless terminated earlier as provided in Article 13, the term of the LICENSE
(the “TERM”) shall commence on the EFFECTIVE DATE and shall automatically expire
on the later of: 
(a) the date on which the last VALID CLAIM described in the PATENT RIGHTS
expires, lapses or is declared to be invalid by a non-appealable decision of a
court of competent jurisdiction; and


(b) twenty (20) years after the EFFECTIVE DATE.


2.3 LICENSEE agrees that LICENSED PRODUCTS leased or sold in the United States
shall be manufactured substantially in the United States.


2.4 LICENSOR reserves the right to practice under the PATENT RIGHTS solely for
non-commercial research and educational purposes.
 
Page 5 of 20

--------------------------------------------------------------------------------


 
2.5 To the extent that any invention included within the PATENT RIGHTS has been
funded in whole or in part by the United States government, the United States
government retains certain rights in such invention including but not limited to
the rights set forth in 35 U.S.C. §200-212 and all regulations promulgated
thereunder, as amended, and any successor statutes and regulations (collectively
the “Federal Patent Policy”), notwithstanding anything in this Agreement to the
contrary. As a condition of the LICENSE granted hereby, LICENSEE acknowledges
and shall comply with all aspects of the Federal Patent Policy applicable to the
PATENT RIGHTS, including the obligation that LICENSED PRODUCTS used or sold in
the United States be manufactured substantially in the United States.
 
2.6 The LICENSE granted in Article 2 shall automatically convert to a paid-up,
non-exclusive license, on a country-by-country basis, upon the expiration of the
TERM.


ARTICLE 3 – LICENSE FEES MILESTONE PAYMENTS and ROYALTIES


3.1 LICENSEE shall pay LICENSOR a one-time license issue fee of two hundred
fifty thousand dollars ($250,000). Subject only to a material, noncurable breach
of the representations and warranties of the LICEONSOR contained in Section
15.2, such license issue fee shall be nonrefundable and deemed earned and due
immediately upon the EFFECTIVE DATE.


3.2 LICENSEE shall make the following one-time payments (the “MILESTONE
PAYMENTS”) to LICENSOR upon the successful accomplishment of the milestones
described below:


(a) [***] dollars ($[***]) upon the dosing of the first subject in the first
PHASE I CLINICAL TRIAL of a LICENSED PRODUCT in the United States conducted by
the LICENSEE pursuant to a corporate sponsored IND;


(b) [***] dollars ($[***]) upon the dosing of the first patient in the first
PHASE II CLINICAL TRIAL of a LICENSED PRODUCT conducted by the LICENSEE in the
United States;


(c) [***] dollars ($[***]) upon the dosing of the first patient in the first
PHASE III CLINICAL TRIAL of a LICENSED PRODUCT conducted by the LICENSEE in the
United States;


(d) [***] dollars ($[***]) upon the FIRST SALE of a LICENSED PRODUCT by the
LICENSEE, its AFFILIATES or SUBLICENSEE in the United States;


(e) [***] dollars ($[***]) upon FIRST SALE of a LICENSED PRODUCT by the
LICENSEE, its AFFILIATES or SUBLICENSEE in the first country in the European
Union;


(f) [***] dollars ($[***]) upon the FIRST SALE of a LICENSED PRODUCT by the
LICENSEE, its AFFILIATES or SUBLICENSEE in Japan; and


(g) One million dollars ($1,000,000) upon the FIRST SALE of a LICENSED PRODUCT
for the Second Field by the LICENSEE, its AFFILIATES or SUBLICENSEE.


3.3 Except for MILESTONE PAYMENTS described in Section 3.2(d)-(g), MILESTONE
PAYMENTS shall be non-refundable and non-creditable against EARNED ROYALTIES (as
defined in Section 3.4 below). Notwithstanding the foregoing, MILESTONE PAYMENTS
described in Section 3.2(d)-(f) shall be fully creditable against EARNED
ROYALTIES.
 
Page 6 of 20

--------------------------------------------------------------------------------


 
3.4 Subject to the terms of this Section 3, during the TERM of this Agreement,
as partial consideration for the LICENSE, LICENSEE shall pay to LICENSOR an
earned royalty on worldwide cumulative NET SALES of LICENSED PRODUCTS and
LICENSED PROCESSES by LICENSEE, its AFFILIATES or SUBLICENSEES (“EARNED
ROYALTIES”) equal to [***] percent ([***]%) of NET SALES by LICENSEE its
AFFILIATES or SUBLICENSEES until the term of the PATENT RIGHTS expires or until
this Agreement is terminated.


3.5 Following the FIRST SALE, LICENSEE shall pay LICENSOR the following minimum
annual royalties:


(a) [***] dollars ($[***]) per year until the third anniversary of the FIRST
SALE of a LICENSED PRODUCT; and thereafter


(b)  [***] dollars ($[***]) per year.
 
Such minimum annual royalty shall be deemed earned and accrued as of January 1
of each calendar year after the effective date of this Agreement and shall be
due no later than January 31 of each year. The minimum annual royalty payment
shall be credited against running royalties for the corresponding calendar year,
and the quarterly reports under Section 6.3 shall reflect such credit. The
minimum annual royalty payments shall not be creditable against milestone
payments (if any) or against royalty payments due for any other calendar year.


3.6 LICENSOR shall be responsible for the payment of all taxes, duties, levies,
and other charges, including, but not limited to, sales, use, gross receipts,
excise, VAT, and any other taxes, any withholdings or deductions, import and
custom taxes, any duties, or any other charges imposed by any taxing authority
with respect to the royalties payable to LICENSOR under this agreement. Should
LICENSEE be required under any law or regulation of any government entity or
authority, domestic or foreign, to withhold or deduct any portion of the
payments on royalties due to LICENSOR, then the sum payable to LICENSOR shall be
increased by the amount necessary to yield to LICENSOR an amount equal to the
sum it would have received had no withholdings or deductions been made. LICENSOR
shall cooperate with LICENSEE in the event LICENSEE elects to assert, at its own
expense, LICENSOR’s exemption from any such tax or deduction.


3.7 In the event that LICENSEE’S outside patent counsel together with LICENSOR’S
patent counsel agree (which discussion and agreement shall be in good faith)
that patent licenses from third parties are reasonably required by LICENSEE, its
AFFILIATES or its SUBLICENSEE to make, use, offer for sale, sell or import any
LICENSED PRODUCT in any given country, LICENSOR and LICENSEE shall negotiate in
good faith with the intention of reaching a fair and equitable formula on how
any amount paid by LICENSEE to such third parties shall impact the royalties due
hereunder.


3.8 No multiple royalties shall be payable because the use, lease or sale of any
LICENSED PRODUCT is, or shall be, covered by more than one VALID CLAIM contained
in the PATENT RIGHTS.
 
Page 7 of 20

--------------------------------------------------------------------------------


 
3.9 In the event that a LICENSED PRODUCT is sold in the form of a combination
package together with companion products that are not themselves a LICESED
PRODUCT, the NET SALES for such combination package upon which the sales
royalties due to LICENSOR is based shall be calculated by multiplying the total
sales price of such combination package by the fraction A/(A+B), where A is the
invoice price of the LICENSED PRODUCT if sold separately, and B is the total
invoice price of each of the other companion products included in the
combination package if sold separately. In no event shall such deduction in the
overall sales royalty rate due to LICENSOR be reduced by more than [***] percent
([***]%).


3.10 Royalty payments shall be paid in United States dollars in Columbus, Ohio,
or at such other place as LICENSOR may reasonably designate consistent with the
laws and regulations controlling in any foreign country. If any currency
conversion is required in connection with the payment of royalties, such
conversion shall be made by using the exchange rate as published as of the last
business day of the applicable calendar quarter in the eastern edition of The
Wall Street Journal.


3.11 Royalty payments shall be made on a quarterly basis with submission of the
reports required by Article 6, except any minimum annual royalty payment, which
shall be due as provided in Section 3.5. Such payments and reports shall be due
within thirty (30) days of March 31, June 30, September 30, and December 31 of
each calendar year. Late payments, including payments due for patent cost
reimbursement, shall be subject to a charge of one and [***] percent ([***]%)
per month or $[***], whichever is greater. The payment of such late charge shall
not foreclose LICENSOR from exercising any other rights it may have resulting
from any late payment.



ARTICLE 4 – SUBLICENSES


4.1 LICENSEE has the right to enter into sublicensing agreements with
third-parties. LICENSEE agrees that any sublicense granted by it shall provide
that the obligations to LICENSOR of Articles 2, 6, 8, 9, 10, 13 and 16 of this
Agreement shall be binding upon the SUBLICENSEE as if it were a party to this
Agreement. LICENSEE further agrees to attach copies of these Articles to
sublicense agreements.


4.2 LICENSEE shall forward to LICENSOR copies of all sublicense agreements
promptly upon execution by the parties.


4.3 In addition to royalties provided under Section 3.3, for any sublicenses
granted by LICENSEE hereunder, LICENSEE will pay to LICENSOR a percentage of any
SUBLICENSE FEES as follows:


YEARS FROM EFFECTIVE DATE
 
PERCENT OF SUBLICENSE FEES
     
Less than [***]
 
[***]%
     
Year [***] to Year [***]
 
[***]%
     
Thereafter
 
[***]%

 
Page 8 of 20

--------------------------------------------------------------------------------


 
4.4 If and to the extent LICENSEE enters into a sublicense agreement that could
result in the payment of a SUBLICENSEE FEE other than cash, LICENSEE shall
notify LICENSOR of any such provision in the sublicense agreement at the time of
its delivery under Section 4.2 above, and with respect thereto, if LICENSOR is
prohibited by applicable law from accepting the form of consideration LICENSEE
has agreed to accept under such sublicense agreement, then LICENSEE shall be
obligated to satisfy its obligation to LICENSOR under Section 4.3 in such form
of consideration as LICENSOR is permitted by applicable law to accept, provided
however that in any such event the fair market value of any such substituted
consideration shall be at least equal to the fair market value of the form of
consideration LICENSOR is unable to accept.


4.5 Provided that a SUBLICENSEE agrees to assume all of the obligations of the
LICENSEE under this Agreement, such SUBLICENSE shall survive the termination of
this Agreement in accordance with Section 13.


ARTICLE 5 - DUE DILIGENCE


5.1 LICENSEE shall use COMMERCIALLY REASONABLE EFFORTS to bring one or more
LICENSED PRODUCTS or LICENSED PROCESSES to market through a thorough, vigorous
and diligent program for exploiting the PATENT RIGHTS and following FIRST SALE
of a LICENSED PRODUCT, to continue active, diligent marketing efforts for one or
more LICENSED PRODUCTS or LICENSED PROCESSES throughout the life of this
Agreement.


5.2 As part of these efforts, LICENSEE agrees on its own behalf and on behalf of
its AFFILIATES and SUBLICENSEES to achieve the following commercialization and
research and development milestones for the LICENSED PRODUCTS and LICENSED
PROCESSES:


(a) File an IND following completion of necessary non-clinical studies (i.e.,
acute and chronic toxicity, etc.);


(b) Upon IND filing, LICENSEE, its’ SUBLICENSEES, or their AFFILIATES, shall
demonstrate ongoing engagement of clinical development for LICENSED PRODUCTS,
which shall be evidenced by conducting at least one of the following activities
in any given year starting from the date of IND filing:


(i) having expended at least [***] dollars ($[***]) for development of LICENSED
PRODUCTS;


(ii) having manufactured LICENSED PRODUCTS suitable for clinical trials under an
approved IND;


(iii) having actively engaged in study preparation, implementation, or reporting
of a PHASE I, II, OR III CLINICAL TRIAL with respect to a LICENSED PRODUCT or
the construction of regulatory documents for filing;


(iv) having responded to regulatory requests/issues relating to a PHASE I, II,
OR III CLINICAL TRIAL of a LICENSED PRODUCT;


(v) having prepared documents for NDA filing with respect to a LICENSED
PRODUCTS;
 
Page 9 of 20

--------------------------------------------------------------------------------


 
(vi) having filed an NDA for a LICENSED PRODUCT;


(vii) following NDA filing, having actively pursued NDA approval for a LICENSED
PRODUCT; or


(viii) following NDA approval of a LICENSED PRODUCT, having launched or sold a
LICENSED PRODUCT in the United States or another major market country.


5.3 Failure to perform the development activities described in Section 5.2 above
shall be considered a breach of the LICENSE unless such failure is through no
fault of the LICENSEE, including without limitation, a change in regulatory
guidelines, opinions or standards; the introduction of a new standard of care
during the development of LICENSED PRODUCTS which affects the development
strategy for LICENSED PRODUCTS; or unexpected findings (safety or efficacy) in
clinical studies, that delays clinical development. In such an instance, the
parties shall amend the timelines accordingly. The LICENSOR shall provide
LICENSEE with written notice of any alleged breach of the LICENSE pursuant to
this Article 5.3 in accordance with Article 13.2.


5.4 LICENSEE will initially devote its efforts to the clinical development of
LICENSED PRODUCTS in the treatment of cancer, but shall agree to conduct a
research and development program relating to the use of LICENSED PRODUCTS in the
Second Field as soon as commercially practicable and shall thereafter continue
to diligently pursue research, development and commercialization in this
additional indication until FIRST SALE is achieved.


ARTICLE 6 - REPORTS AND RECORDS


6.1 LICENSEE shall keep full, true and accurate books of account containing all
particulars necessary to show the amounts payable to LICENSOR. The books of
account shall be kept at LICENSEE's principal place of business or the principal
place of business of the appropriate division of LICENSEE to which this
Agreement relates. The books and supporting data shall be open at all reasonable
times for five (5) years following the end of the calendar year to which they
pertain, for inspection by LICENSOR or its agents to verify LICENSEE's royalty
statement or compliance in other respects with this Agreement. Should such
inspection lead to the discovery of discrepancy in reporting which is greater
than [***] percent ([***]%) to LICENSOR's detriment, LICENSEE agrees to pay the
full cost of such inspection.


6.2 LICENSEE shall provide to LICENSOR a written annual report on or before
September 1st of each calendar year. The annual report shall include: reports of
progress on research and development, regulatory approvals, manufacturing,
sublicensing, marketing and sales during the preceding twelve (12) months, and
plans for the coming year.


6.3 After the FIRST SALE of a LICENSED PRODUCT or LICENSED PROCESS, LICENSEE
shall provide quarterly reports to LICENSOR. The quarterly reports shall be
delivered within thirty (30) days after March 31, June 30, September 30, and
December 31 of each year. The quarterly reports shall give particulars of the
business conducted by LICENSEE and its SUBLICENSEES during the preceding quarter
that are pertinent to a royalty accounting, including:
 

 
(a)
number of LICENSED PRODUCTS manufactured and sold by LICENSEE and all
SUBLICENSEES and AFFILIATES;

 
Page 10 of 20

--------------------------------------------------------------------------------


 

 
(b)
total billings for LICENSED PRODUCTS sold by LICENSEE and all SUBLICENSEES and
AFFILIATES;

 

 
(c)
accounting for all LICENSED PROCESSES used or sold by LICENSEE and all
SUBLICENSEES and AFFILIATES:

 

 
(d)
deductions applicable as provided in Paragraph 1.18;

 

 
(e)
royalties due on additional payments from SUBLICENSEES under Paragraph 3.1.d;

 

 
(f)
any minimum annual royalty payment credits applicable against running royalties;

 

 
(g)
total royalties due; and

 

 
(h)
names and addresses of all SUBLICENSEES.



6.4 On or before 90 days following the close of LICENSEE's fiscal year, LICENSEE
shall provide LICENSOR with LICENSEE's certified financial statements for the
preceding fiscal year including, at a minimum, a Balance Sheet and an Operating
Statement.



ARTICLE 7 - PATENT PROSECUTION


7.1 LICENSEE shall be responsible for all past, present and future costs of
filing, prosecution and maintenance of any and all United States and foreign
patent applications and patents contained in the PATENT RIGHTS. All undisputed
expenses relating to such patent prosecution shall be due and payable within
thirty (30) days of receipt of invoice from LICENSOR for such expenses. Any and
all such United States and foreign patent applications, and resulting issued
patents, shall remain the property of the LICENSOR unless LICENSEE has an
ownership interest or acquires an ownership interest in such applications and
patents. 


7.2 The costs described in Article 7.1 shall include, but are not limited to,
any past, present and future taxes, government fees, patent attorney fees,
annuities, working fees, maintenance fees, renewal and extension charges.
Payment of such costs shall be made by reimbursement to the LICENSOR.


7.3 All new and existing patent applications under the LICENSED PATENTS shall be
prepared, prosecuted, filed and maintained by patent counsel selected by
LICENSEE and which is reasonably acceptable to the LICENSOR. LICENSEE shall be
responsible for directing prosecution. With respect to any LICENSED PATENTS,
LICENSEE and patent counsel shall:


(a) consult with the LICENSOR and keep the LICENSOR fully informed of the
progress of all patent applications and patents, including all issues relating
to the preparation, filing, prosecution and maintenance of PATENTRIGHTS;


(b) consult with the LICENSOR and keep the LICENSOR fully informed about
LICENSEE’s patent strategy with respect to the PATENT RIGHTS;
 
Page 11 of 20

--------------------------------------------------------------------------------


 
(c) provide to the LICENSOR advance copies of documents relevant to preparation,
filing, prosecution and maintenance of the PATENT RIGHTS sufficiently in advance
of filing to allow the LICENSOR a reasonable opportunity to review and comment
on such documents; and


(d) provide the LICENSOR with final copies of such documents. LICENSEE agrees to
use COMMERCIALLY REASONABLE EFFORTS to obtain broad and strong patent protection
in the best interest of the LICENSOR and LICENSEE. LICENSEE will not finally
abandon any patent application, or make decisions that would have a material
impact on the nature or scope of any claims without the LICENSOR’ consent.


7.4 LICENSEE shall apply, and shall require SUBLICENSEES to apply, the patent
marking notices required by the law of any country where such LICENSED PRODUCTS
are made, sold, used or shipped, including, but not limited to, the applicable
patent laws of that country.


ARTICLE 8 - INFRINGEMENT


8.1 LICENSEE or its SUBLICENSEE(s) has the right to prosecute in their own name
and at their own expense any infringement of the PATENT RIGHTS, so long as the
license is exclusive when the legal action is commenced. LICENSOR agrees to
notify LICENSEE promptly of each infringement of the PATENT RIGHTS of which
LICENSOR becomes aware. Before LICENSEE or its SUBLICENSEES commences an action
for infringement, LICENSEE or SUBLICENSEE shall notify LICENSOR and carefully
consider the views of LICENSOR and the public interest.


8.2 LICENSOR agrees to join, subject to the approval of the Ohio Attorney
General, as a party plaintiff in any lawsuit initiated by LICENSEE, if requested
by LICENSEE, with all costs, attorney fees and expenses to be paid by LICENSEE.


8.3 If LICENSEE undertakes to enforce and/or defend the PATENT RIGHTS by
litigation, LICENSEE may withhold up to [***] percent ([***]%) of the payments
otherwise thereafter due during the course of such litigation to LICENSOR under
Article 3. LICENSEE may apply the amounts withheld to reimburse up to half of
LICENSEE's litigation expenses, including reasonable attorneys’ fees. If
LICENSEE recovers damages in the patent litigation, the award shall be applied
first to satisfy LICENSOR’s and LICENSEE’S unreimbursed expenses and legal fees
for the litigation, and next to reimburse LICENSOR for any payments under
Article 3 which are past due or were withheld pursuant to this Article 8. The
remaining balance shall be shared in accordance with the percentages described
in Section 4.3, except for such amounts attributable for lost sales which
amounts shall be paid in accordance with earned royalties described in Section
3.3.


8.4 No settlement, consent judgment or other voluntary final disposition of the
suit may be entered into without LICENSOR’s consent, which shall not be
unreasonably withheld.


8.5 If LICENSEE and its SUBLICENSEE(s) elect not to exercise their right to
prosecute or defend an infringement of the PATENT RIGHTS, LICENSOR may do so at
its own expense, controlling such action and retaining all recoveries.


8.6 If a declaratory judgment action alleging invalidity of any of the PATENT
RIGHTS is brought against LICENSEE or LICENSOR, then LICENSOR, at its sole
option, has the right to intervene and take over the defense of the action at
its own expense.
 
Page 12 of 20

--------------------------------------------------------------------------------


 
ARTICLE 9 - PRODUCT LIABILITY


9.1 LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold LICENSOR, its trustees, directors,
officers, employees and affiliates, (collectively, the “Indemnitees”) harmless
against all claims, proceedings, demands and liabilities of any kind whatsoever,
including legal expenses and reasonable attorneys' fees, arising out of the
death of or injury to any person or persons or out of any damage to property, or
resulting from the production, manufacture, sale, use, lease, consumption or
advertisement of the LICENSED PRODUCT(s) and/or LICENSED PROCESS(es) or arising
from any obligation of LICENSEE under this Agreement, except claims that the
PATENT RIGHTS infringe third party intellectual property and those arising out
of the gross negligence or willful misconduct of LICENSOR, breach of warranty by
LICENSOR, or breach of Article 10 by LICENSOR.


9.2 LICENSEE shall purchase and maintain in effect and shall require its
SUBLICENSEES to purchase and maintain in effect a policy of commercial, general
liability insurance to protect the LICENSOR with respect to events described in
Section 9.1. Such insurance shall:


(a) list LICENSOR as an additional insured under the policy;


(b) provide that such policy is primary and not excess or contributory with
regard to other insurance the LICENSOR may have;
 
(c) be endorsed to include product liability coverage in amounts no less than
[***] dollars ($[***]) per incident and [***] dollars ($[***]) annual aggregate;
and


(d) be endorsed to include contractual liability coverage for LICENSEE’S
indemnification under Section 9.1;


(e) by virtue of the minimum amount of insurance coverage required under Section
9.2(c), not be construed to create a limit of LICENSEE’S liability with respect
to its indemnification under Section 9.1.


(f) maintain such commercial general liability insurance beyond the expiration
or termination of this Agreement during (i) the period that any product,
process, or service relating to, or developed pursuant to, this Agreement is
being commercially distributed or sold by LICENSEE or a SUBLICENSEE or agent of
LICENSEE and (ii) a reasonable period thereafter the period referred to
Paragraph 9.2.d.i above which in no event shall be less than ten (10) years


9.3 By signing this Agreement, LICENSEE certifies that the requirements of
Section 9.2 will be met on or before the earlier of (a) the date of FIRST SALE
of any LICENSED PRODUCT or (b) the date any LICENSED PRODUCT is tested or used
on humans, and will continue to be met thereafter. Upon LICENSOR’s request,
LICENSEE shall furnish a Certificate of Insurance and a copy of the current
Insurance Policy to the LICENSOR. LICENSEE shall give thirty (30) days’ written
notice to LICENSOR prior to any cancellation of or material change to the
policy.
 
Page 13 of 20

--------------------------------------------------------------------------------


 
9.4 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR, ITS
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES MAKE NO REPRESENTATIONS
AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF PATENT RIGHTS CLAIMS ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY LICENSOR THAT THE
PRACTICE BY LICENSEE OF THE LICENSE GRANTED SHALL NOT INFRINGE THE PATENT RIGHTS
OF ANY THIRD PARTY. LICENSOR, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES SHALL NOT BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS,
REGARDLESS OF WHETHER LICENSOR IS ADVISED, HAS OTHER REASON TO KNOW, OR IN FACT
DOES KNOW OF THE POSSIBILITY.


ARTICLE 10 – CONFIDENTIALITY


10.1 During the course of this Agreement, LICENSOR and LICENSEE may provide each
other with CONFIDENTIAL INFORMATION. All CONFIDENTIAL INFORMATION shall be
designated in writing as such by the discloser. LICENSOR and LICENSEE each
intend to maintain the confidential status of their CONFIDENTIAL INFORMATION.
Each shall exercise reasonable care to protect the CONFIDENTIAL INFORMATION from
disclosure to third parties; no such disclosure shall be made without the
other’s written permission. Upon termination or expiration of this Agreement,
LICENSOR and/or LICENSEE shall comply with the other’s written request to
discontinue using and/or return all CONFIDENTIAL INFORMATION. This Article 10
shall continue for a period of five (5) years following the termination or
expiration of this Agreement.


ARTICLE 11 – PUBLICATION
 
11.1 In the event that LICENSOR or the INVENTORS desires to publish or disclose,
by written, oral or other presentation, any material information related to the
INVENTION, the PATENT RIGHTS, or any LICENSED PRODUCT or LICENSED PROCESS, or
results relating to the clinical or non-clinical testing of any of the
foregoing, LICENSOR shall notify LICENSEE in writing of their intention no less
than 60 days prior to any speech, lecture or other oral presentation, or any
written or other publication or disclosure and cooperate fully with LICENSEE to
file any patent applications related to subject matter of the disclosure prior
to the disclosure.


11.2 LICENSOR shall include with any such notice pursuant to Section 11.1 a
description of any proposed oral presentation or, in any proposed written or
other disclosure, a current draft of such proposed disclosure or abstract.


11.3 LICENSEE may request that LICENSOR, no later than 30 days following the
receipt of such notice, delay such publication or disclosure in order to enable
LICENSEE to file, or have filed on its behalf, a patent application, copyright
or other appropriate form of intellectual property protection related to the
information to be disclosed. Upon receipt of such notice, LICENSOR shall arrange
for a delay in publication or disclosure until such time as LICENSEE has filed
on LICENSOR’s name and behalf such patent application, copyright or other
appropriate form of intellectual property protection that LICENSEE agrees to
file as soon as is reasonably practicable provided, however that said deferral
shall not exceed 60 days from the receipt of such notice. 
 
11.4 If LICENSOR does not receive any request to delay publication or disclosure
pursuant to Section 11.3, LICENSOR may submit such material for publication or
presentation or make such other publication or disclosure.
 
Page 14 of 20

--------------------------------------------------------------------------------




ARICLE 12 – USE OF NAME


Each party shall obtain the prior written approval of the other prior to making
use of the name of the other party nor any variation or adaptation thereof for
any commercial purpose, except as required to comply with law, regulation or
court order.


ARICLE 13 - TERMINATION


13.1 LICENSOR shall have the right to terminate this Agreement pursuant to the
provisions below, provided that LICENSOR has given LICENSEE the notice required
in accordance with Section 13.2 and LICENSEE has failed to cure the breach
described in such notice:
 
(a) breach by LICENSEE of a material term of the Agreement;
 
(b) the institution of any proceeding by LICENSEE under any bankruptcy,
insolvency, or moratorium law;
 
(c) any assignment by LICENSEE of substantially all of its assets for the
benefit of creditors;
 
(d) placement of LICENSEE’s assets in the hands of a trustee or a receiver
unless the receivership or trust is dissolved within 30 days thereafter and
provided that in the case of an involuntary bankruptcy proceeding, which is
contested by LICENSEE, such termination shall not become effective until the
bankruptcy court of jurisdiction has entered an order upholding the petition; or
 
(f) a decision by LICENSEE or LICENSEE’s licensee or assignee of rights under
this Agreement to quit the business of developing or selling LICENSED PRODUCTS.
 
13.2 LICENSOR may exercise its rights pursuant to Section 13.1 above by giving
LICENSEE ninety (90) days' prior written notice (the “Written Notice”) of
LICENSOR's intention to terminate. Such notice shall include the basis for such
termination. Upon the expiration of such period, LICENSOR shall provide written
notice of termination to LICENSEE (the “Termination Notice”), effective upon
receipt, unless LICENSEE has cured the material breach or the other basis for
such proposed termination during such ninety (90) day period. Such notice and
termination shall not prejudice LICENSOR's right to receive Earned Royalties
accrued prior to termination, or other sums due hereunder and shall not
prejudice any cause of action or claim of LICENSOR accrued or to accrue on
account of any breach or default by LICENSEE.


13.3 LICENSEE shall have the right to terminate this Agreement pursuant to the
provisions below, provided that LICENSEE has given LICENSOR the notice required
in accordance with Section 13.4:


(a) LICENSEE may terminate this Agreement upon breach by LICENSOR of a material
term of the Agreement; or
 
Page 15 of 20

--------------------------------------------------------------------------------


 
(b) LICENSEE may terminate this Agreement at any time upon written notice of
termination given to LICENSOR at least ninety (90) days prior to the date of
such termination and upon:
 

 
(i)
the payment of all amounts due LICENSOR through the effective date of the
termination;

 

 
(ii)
submission of a final report of the type described in Paragraph 6.3;

 

 
(iii)
suspension of LICENSEE’s use of the LICENSED PROCESS(ES) and LICENSED PRODUCT(S)
(subject to Paragraph 13.5 below);

 
13.4 LICENSEE may exercise its right of termination pursuant to Section 13.3(a),
by giving LICENSOR 90 days prior written notice of LICENSEE’s intent to
terminate setting forth the basis of such termination. Upon the expiration of
the 90 day period, LICENSEE shall provide written notice of termination to
LICENSOR, effective upon receipt, unless LICENSOR has cured the breach or the
other basis for such proposed termination during such 90 day period. Such notice
of termination shall not prejudice any cause of action or claim of LICENSEE
accrued or to accrue on account of any breach or default by LICENSOR.


13.5 If LICENSEE has filed patent applications or obtained patents to any
modification or improvement to LICENSED PRODUCTS or PROCESSES within the scope
of the PATENT RIGHTS, LICENSEE agrees upon request to enter into good faith
negotiations with LICENSOR or its future licensee(s) for the purpose of granting
licensing rights to said modifications or improvements in timely fashion and
under commercially reasonable terms.
 
13.6 Termination of this Agreement shall not release LICENSOR and LICENSEE from
any obligation that matured prior to the effective date of such termination.
Articles 1, 9, 10, 13 and 16 shall survive termination. LICENSEE and any
SUBLICENSEE may, however, after the effective date of such termination, complete
and sell LICENSED PRODUCTS in the process of manufacture and sell all LICENSED
PRODUCTS already in existence at the time of termination, if LICENSEE pays
LICENSOR as required by Article 3 and submits the reports required by Article 6
of this Agreement.


13.7 The failure of either Party, at any time, or for any period of time, to
enforce any of the provisions of this Agreement, shall not be construed as a
waiver of such provisions or as a waiver of the right of either Party’s
thereafter to enforce each and every such provision of this Agreement.
 
ARTICLE 14 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS


14.1 Any payment, notice or other communication required by this Agreement shall
be sufficiently made or given on the date of mailing if sent by recognized
express carrier or certified first class mail, postage prepaid, addressed to
LICENSOR or LICENSEE at its address below or as it designates by written notice
to the other.
 
For LICENSOR:
Technology Licensing & Commercialization
 
The Ohio State University
 
1960 Kenny Road
 
Columbus, OH 43210-1063
 
(614) 292-1315; FAX (614) 292-8907
   

 
Page 16 of 20

--------------------------------------------------------------------------------


 
For LICENSEE:
Arno Therapeutics, Inc.
 
President
 
30 Two Bridges Rd., Suite 270
 
Fairfield, NJ 07004
 
Tel: (862) 703-7170
 
Fax: (973) 227-5759



ARTICLE 15 - REPRESENTATIONS AND WARRANTIES


15.1 LICENSEE represents and warrants to LICENSOR that:


(a) LICENSEE is a duly organized and validly existing corporation under the laws
of the State of Delaware with adequate power and authority to conduct the
business in which it is now engaged or currently proposed to be engaged, and
LICENSEE is duly qualified to do business as a foreign corporation and is in
good standing in such other states or jurisdictions as is necessary to enable it
to carry on its business or own its properties.


(b) To the best of LICENSEE’s knowledge, there are no actions, suits, or
proceedings pending or threatened against or affecting LICENSEE, its officers or
directors in their capacity as such, its properties, or its patents in any court
or before any governmental or administrative agency, which can have any material
adverse effect on the business as now conducted or as currently proposed to be
conducted, on the properties, the financial condition, or income of LICENSEE, or
the transactions contemplated by this Agreement and LICENSEE is not in default
under any order or judgment of any court or governmental or administrative
agency.


(c) Consummation of the transactions contemplated by this Agreement in
compliance with provisions of this Agreement will not result in any breach of
any of the terms, conditions, or provisions of, or constitute a default under,
or result in the creation of any lien, charge, or encumbrance on, any property
or assets of LICENSEE pursuant to any indenture, mortgage, deed of trust,
agreement, corporate charter, bylaws, contract, or other instrument to which
LICENSEE is a party or by which Licensee may be bound or any law, rule,
regulation, qualification, license, order or judgment applicable to Licensee or
any of its property.


15.2 LICENSOR represents and warrants to LICENSEE that as of the EFFECTIVE DATE:


(a) LICENSOR has the full right and power to perform the obligations and grant
the LICENSE set forth in this Agreement;


(b) there are no outstanding agreements, assignments or encumbrances in
existence inconsistent with the provisions of this Agreement;


(c) except as listed in Schedule 15.2(c), LICENSOR has not authorized in any
manner any Third Party to practice the PATENT RIGHTS;


(d) except as required pursuant to Section 2.5, LICENSOR owns or possesses all
right, title, and interest in and to the PATENT RIGHTS, including exclusive,
irrevocable right, title and interest thereto, free and clear of all liens,
charges, encumbrances or other restrictions or limitations of any kind
whatsoever;
 
Page 17 of 20

--------------------------------------------------------------------------------


 
(e) there are no licenses, options, restrictions, liens, rights of third
parties, disputes, proceedings or claims relating to, affecting, or limiting its
rights or the rights of LICENSEE under this Agreement with respect to, or which
(i) may lead to a claim of infringement or invalidity regarding, any part or all
of the PATENT RIGHTS and their use as contemplated in the underlying patent
applications as presently drafted or (ii) imposes obligations upon LICENSOR or
gives any rights to LICENSOR which, in either case, would adversely affect the
rights of LICENSEE or the obligations of LICENSOR under this Agreement;


(f) except as listed in Schedule 15.2(f) and to the best of LICENSOR’s knowledge
and belief there is no claim, pending or threatened, of infringement,
interference or invalidity regarding, any part or all of the PATENT RIGHTS and
their use as contemplated in the underlying patent applications as presently
drafted or as contemplated under this Agreement;


(g) except as listed in Schedule 15.2(g), Appendix A lists all patents issued
and patent applications filed on or before the Effective Date of this Agreement
within the scope of the PATENT RIGHTS and therefore subject to this Agreement
and all of the inventors named in the patents and patent applications listed in
Appendix A have assigned, or are under an obligation to assign, to LICENSOR all
of their right, title an interest in the inventions claimed.


ARTICLE 16 - MISCELLANEOUS PROVISIONS


16.1 This Agreement shall be construed, governed, interpreted and applied
according to Ohio law, except that questions affecting the construction and
effect of any patent shall be determined by the law of the country in which the
patent was granted. LICENSOR and LICENSEE shall initially attempt in good faith
to resolve any significant controversy, claim, or dispute arising out of or
relating to this Agreement or significant breach thereof (hereinafter referred
to as a “Dispute”) through at least one face-to-face negotiations between the
Parties at a mutually convenient place. If the Dispute is not resolved within
thirty (30) business days (or such other period of time mutually agreed upon by
the parties) of commencing such face-to-face negotiations, or if no such
face-to-face meeting occurs within thirty (30) business days from the date of
notice of a Dispute, then the Parties agree that the Dispute shall be submitted
to a binding arbitration in accordance with the rules of the American
Arbitration Association. Venue of arbitration shall be in Columbus, Ohio.
 
16.2 LICENSOR and LICENSEE acknowledge that this Agreement sets forth their
entire understanding concerning the subject matter of this Agreement, and no
modification of the Agreement will be effective unless both LICENSOR and
LICENSEE agree to it in writing.


16.3 The provisions of this Agreement are severable. If any provisions of this
Agreement are determined invalid or unenforceable under any controlling body of
law, such invalidity or unenforceability shall not affect the validity or
enforceability of the remaining provisions.


16.4 LICENSEE agrees to mark the LICENSED PRODUCTS sold in the United States
with all applicable United States patent numbers. All LICENSED PRODUCTS shipped
to or sold in other countries shall be marked to comply with the patent laws and
practice of the country of manufacture or sale.
 
Page 18 of 20

--------------------------------------------------------------------------------


 
16.5 The failure of either LICENSOR or LICENSEE to assert a right or insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other.


16.6 LICENSEE agrees to comply with all applicable laws and regulations. In
particular, LICENSEE understands and acknowledges that the transfer of certain
commodities and technical data is subject to United States laws and regulations
controlling the export of such commodities and technical data, including all
Export Administration Regulations of the United States Department of Commerce.
These laws and regulations prohibit or require a license for the export of
certain types of technical data to certain specified countries. LICENSEE agrees
to comply with all United States laws and regulations controlling the export of
commodities and technical data, to be solely responsible for any violation of
such laws and regulations by LICENSEE or its SUBLICENSEES, and to defend and
hold LICENSOR harmless if any legal action of any nature results from the
violation.


16.8 This Agreement may not be amended or modified except by written agreement
executed by each of the parties. Other than in the event of a CHANGE OF CONTROL
(as defined herein) LICENSOR'S prior written consent, which shall not be
unreasonably withheld, shall be required prior to any other assignment of
LICENSEE’S rights or obligations under this Agreement. Following any such
assignment or CHANGE OF CONTROL, the surviving corporation shall assume all of
the rights and obligations included in this Agreement. Any attempted assignment
in contravention of this Article 16.8 shall be null and void and shall
constitute a material breach of this Agreement. LICENSOR'S prior written
consent, which shall not be unreasonably withheld, shall be required prior to
any other assignment of LICENSEE’S rights or obligations under this Agreement. 


16.9 In the event any Party hereto is prevented from or delayed in the
performance of any of its obligations hereunder (other than the payment of
monies due and owing) by reason of acts of God, war, terrorism, strikes, riots,
storms, fires, electrical or telecommunications outages or any other cause
whatsoever beyond the reasonable control of the Party, the Party so prevented or
delayed shall be excused from the performance of any such obligation to the
extent and during the period of such prevention or delay, provided that such
Party takes all reasonable steps to overcome such cause(es) as soon as is
reasonably possible.


16.10 Nothing contained in this Agreement will be deemed to place the parties in
a partnership, joint venture or agency relationship and neither party will have
the right or authority to obligate or bind the other party in any manner.


16.11 This Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but all of which taken together will constitute one
and the same instrument.
 
Page 19 of 20

--------------------------------------------------------------------------------


 
The authorized signatures of LICENSOR and LICENSEE below signify their
acceptance of the terms of this Agreement.


THE OHIO STATE UNIVERSITY
   
RESEARCH FOUNDATION
 
ARNO THERAPEUTICS, INC.
         
By:
   
By:
           
Name: 
   
Name: 
           
Title:
   
Title:
           
Date:
       

 
Page 20 of 20

--------------------------------------------------------------------------------


 